Carrie Alexander was convicted in the district court of Garfield county, on September 20, 1921, of having illegally had in her possession on February 9, 1921, a quantity of narcotic drugs, cocaine, and her punishment was assessed at a fine of $500 and five years' imprisonment in the state penitentiary. From the judgment on the verdict she appeals. *Page 9 
We have carefully read and reread all of the testimony contained in the record in this case. This defendant may have been in possession of narcotic drugs, as charged; it may be that she and others maintained or assisted in maintaining a place where narcotic drugs were kept and distributed, and such fact may have been known to or suspected by the officers; but there is no evidence in the record to support such conclusion, beyond the fact that certain drugs were found and seized by the officers in a room reserved by the owner for his own use in a private rooming house in which the defendant had a room. To sustain a conviction against one of several such inmates there must be evidence beyond the mere finding of the drug in the room of the owner of the house. According to the evidence here these narcotics may have belonged to the owner of the premises, or they may have been the property of some other inmate of the house.
This being true, it will not be necessary to notice the numerous assignments of error.
The cause is reversed and remanded.
MATSON, P.J., and DOYLE, J., concur.